Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach a rotational speed in a range of 2000-13000.  The original disclosure does not teach removing the particles continuously.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “removing… continuously in a periodic manner”.  Continuous removal and periodic removal are mutually exclusive.  It is unclear if this limitation is requiring that the removal is continuous or that the removal is periodic.  For the purpose of examination and in view of the teachings of the original disclosure, the limitation will be treated as “in a periodic manner”.  The dependent claims do not cure the deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edel (US 2015/050727).
	Regarding Claims 1 and 5-6, Edel teaches a process for the interfacial separation of Au nanoparticles ([0058]) for obtaining a sedimented liquid pellet of nanoparticles and bound biological analyte which does not disperse into the bulk aqueous or organic liquid phases ([0013]), i.e. concentrated gel, using one or more centrifugal separator ([0059]) comprising feeding the centrifuge with a suspension of Au nanoparticles in water ([0061]) along with a sodium citrate stabilizer ([0058]) and a 1,2-dichloroethane solvent ([0061]), centrifuging at desired rotational speed ([0061]) and removing the concentrated nanoparticles in gel form at a liquid-liquid interface ([0061], nanoparticle rich droplets which sediment and merge at the bottom of the centrifuge tube), wherein said inert solvent is immiscible in the suspension ([0061], liquid-liquid interface).
	Edel does not explicitly teach the sedimentation being in a periodic manner; however, Edel teaches the sedimented droplet can be combined with other sedimented droplets to increase the content of biological anylate ([0013]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the process of Edel to include repeating the sedimentation process a number of times, as suggested by the reference, in order to produce multiple sedimented droplets for combination to achieve a desired content of biological anylate.
	Edel does not explicitly teach centrifuging at a rotational speed in a range of 2000-13000; however,  Edel teaches the speed and time of centrifugation will depend on the particles and the bound biological analyte.  Edel teaches the highest possible speed of centrifugation should be selected for the particular sample to avoid aggregation and denaturation of the samples ([0026]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the centrifuge speed, as taught in Edel, in order to achieve a speed desirable for aggregation and denaturation prevention and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed speed. 
	Edel does not explicitly teach continuously feeding the centrifuge with Au nanoparticles in water; however, continuous operation is obvious in light of the batch process of Edel (MPEP 2144.04 V E).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the batch method of Edel to include continuous operation because continuous operation is obvious in light of batch processes in the prior art.
	Regarding Claim 2, Edel teaches a batch process (Examples) and continuous processes are obvious, as discussed with regards to Claim 1.
	Regarding Claim 4, Edel teaches silver nanoparticles ([0016]).
	Regarding Claim 7, Edel teaches trisodium citrate ([0056]).
	Regarding Claim 9, Edel does not explicitly teach the concentration of stabilizer in mmol; however, Edel teaches different surfactant concentrations for different sized gold particles ([0057-0058]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the surfactant of Edel in an optimized concentration, as suggested by the reference, dependent on the desired particle size, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed surfactant concentration.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Edel (US 2015/050727) as applied to claims 1-2, 4-7, and 9 above, and further in view of Niwa (US 2011/0003285).
	Regarding Claim 3, Edel teaches gold nanoparticles ([0058]).  Edel teaches processing nanoparticles having different sizes ([0028]).  Edel teaches exemplary sizes of 16nm and 43nm ([0045]).  Edel does not explicitly teach diameters in the range of 80-1000 nm; however, Niwa teaches gold nanoparticles as carriers for biological substances in separation purification methods wherein the particles have diameters in the range of 1nm to 500 nm ([0026]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the nanoparticles of Edel to be any of the sizes taught in Niwa, because Niwa teaches they are suitable sizes for carrier particles in separation purification methods and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sorted particles of Edel with particle sizes as taught in Niwa.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edel (US 2015/050727) as applied to claims 1-2, 4-7, and 9 above, and further in view of Wang (WO 2009/036354).
	Regarding Claim 8, Edel does not explicitly teach the claimed stabilizer; however, Wang teaches centrifugal separation using a polyvinyl pyrrolidone stabilizer (pg. 7 ln. 14-32).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stabilizer of Edel to include PVP, as suggested by Wang, because it is a known stabilizer for centrifugal separation and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of Edel with a stabilizer as taught in Wang.

Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 3/15/2022, with respect to the previous claim objection and the previous Section 112 rejections have been fully considered and are persuasive.  The objection and rejections have been withdrawn. 
Applicant's other arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant argues Edel separates the nanoparticles from the sediment that settles at the bottom of the centrifuge.  Applicant argues Edel teaches away from the present disclosure which discloses a method to remove the particles from the interface continuously and in a periodic manner.  Applicant argues while depositions can be removed in batch while charging / discharging, it is impossible to remove depositions in continuous flow without disassembly which is very difficult and time consuming and uneconomical. In response to applicant’s argument, the sedimentation of droplets in Edel is a “removal” of the particles at the interface.  Furthermore, as discussed in the rejection above, Edel suggests a repetition of the process in order to achieve multiple droplets for combining.
Applicant argues that Niwa does not teach or suggest a method of removing the particles having an average diameter in a range of 80-1000 nm from the liquid- liquid interface continuously and in a periodic manner. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Niwa is not cited as teaching the method of removing particles.
Applicant argues the rejection of the dependent claims has the same deficiencies; however, this is not convincing as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712